                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                  AMARILLO DIVISION

UNITED STATES OF AMERICA,                      §
                                               §
                       Plaintiff,              §
                                               §
VS.                                            §        Criminal No. 2:17-CR-021-D
                                               §
SERGIO GABRIEL ESTRADA,                        §
                                               §
                       Defendant.              §

                                             ORDER

       The government’s October 22, 2018 motion for reduction in sentence is granted.* The court

modifies its judgment filed on October 23, 2017 as follows.

       The judgment is modified at page 2 so that the portion of the sentence that reads:

               The defendant is hereby committed to the custody of the United
               States Bureau of Prisons to be imprisoned for a total term of: Forty-
               six (46) months as to count 2.

is modified to read:

               The defendant is hereby committed to the custody of the United
               States Bureau of Prisons to be imprisoned for a total term of: Thirty-
               Four (34) months as to count 2.

In all other respects the original judgment and sentence of the court shall stand as entered.




       *
        The government requests, inter alia, that the order granting the motion be permanently
sealed. The court concludes that the government’s motion should be permanently sealed but that
the court’s order should be a public document.
       The clerk of court shall provide copies of this memorandum opinion and order to the usual

recipients, and shall also transmit a copy to the Bureau of Prisons.

       SO ORDERED.

       November 16, 2018.



                                              _________________________________
                                              SIDNEY A. FITZWATER
                                              SENIOR JUDGE




                                               -2-
